Citation Nr: 1210108	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for constipation.

2.  Entitlement to service connection for constipation.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim to reopen a claim of entitlement to service connection for constipation.

The Veteran appeared and testified at a personal hearing in October 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  A June 2002 rating decision denied the Veteran's claim for service connection for constipation; although notified of the denial, she did not initiate an appeal.

2.  New evidence associated with the claims file since the June 2002 denial, when considered by itself, or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for constipation, and raises a reasonable possibility of substantiating the claim for service connection for constipation.

3.  Chronic constipation had its onset in service.



CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision that denied the Veteran's claim for service connection for constipation is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2011).

2.  As evidence received since the RO's June 2002 denial is new and material, the criteria for reopening the Veteran's claim for service connection for constipation are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Chronic constipation was incurred in active military service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for constipation, and entitlement to service connection for constipation, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.


New and Material Evidence

Laws and Regulations


A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Factual Background and Analysis

In a June 2002 rating decision, the RO denied service connection for constipation, as secondary to hysterectomy.  The RO determined that there was no evidence of a nexus between the Veteran's hysterectomy and her complaints of constipation, and there was no evidence of a chronic condition involving constipation.  Although notified in June 2002 of this denial, the Veteran did not initiate an appeal.  As the Veteran did not appeal this decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence associated with the claims file prior to the June 2002 decision included service treatment records, VA treatment records current to June 2007, private treatment records, and statements from the Veteran. 

Evidence associated with the claims file after the June 2002 decision includes VA treatment records from after June 2007, testimony from the Veteran, a statement from the Veteran's husband, and private treatment records. 

Of the evidence associated with the claims file after the June 2002 decision, the Veteran's husbands statement regarding the onset and continuation of her constipation from service to the present, and the notation from Dr. G.S.P. that the Veteran suffered from chronic constipation warrant a reopening of her claim for service connection for constipation.  Prior to the June 2002 decision there was a notation in the claims file that the Veteran's constipation was onset in her teens.  While the Veteran has continuously stated to the VA that her constipation began in 1983, after the June 2002 decision her husband provided a statement which detailed the Veteran's symptoms beginning in 1983.  Such evidence is presumed credible for purposed of determining whether new and material evidence has been submitted.  Additionally, Dr. G.S.P.'s diagnosis of chronic constipation is new evidence that raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for constipation is reopened.

Service Connection

Laws and Regulations

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan and Jandreau (supra), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377, n.4. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

Factual Background and Analysis

The Veteran's service treatment records reflect that she was sound at entry.  Notations in the service treatment records indicate that constipation began during active service.   The Veteran complained of stomach pains and cramps in 1982, 1983, 1984, 1987, 1989, 1991, and 1993.  She first complained of abdominal cramps due to constipation in December 1982.  In January 1983, she reported constipation for the prior two months, with one bowel movement per week.  By February 1983, she complained of rectal pain and constipation, and was found to have a fecal impaction and to be pregnant.  In April 1984, she complained of nausea, vomiting, and severe abdominal cramps, noted to be in the "lower stomach (bowels)."  She was assessed with viral gastroenteritis.  She sought treatment for abdominal pain on several occasions in 1984, and in December 1984 (following complaints of constipation for the prior two weeks), she was given a diagnosis of irritable bowel syndrome.  She complained of abdominal pain and headaches in June 1985; her abdomen was tender to palpation.  She again reported constipation and abdominal pain in October 1987 and July 1989.   During the latter complaint, she was found to have a large fecal impaction.  She sought treatment for ongoing constipation in September 1991, stating she had less than one bowel movement a week.  She was told to increase fluids and use Metamucil regularly.  In August 1993, she had a surgery consultation due to lower abdominal pain near her caesarean-section scar for suspected hernia, adhesions, and possibly diverticulitis.  On her August 1993 separation medical history form, the Veteran unfortunately missed the middle section of the form and did not complete a medical history regarding any possible stomach/indigestion/hernia treatment histories.  She did report having abdominal pain, specifically around her caesarean-section scars.  This pain was likewise reported on her clinical separation evaluation. 

Since separation the Veteran has competently and credibly reported that constipation became a chronic problem.  Indeed, in December 1993, the month she separated from active service, she submitted her original VA service connection claim.  On her claim form, she listed constipation as a current disability. 

The RO initially denied the claim on the basis that her constipation was acute in nature and resolved with treatment.  The Board notes that there are limited treatment records pertaining to complaints of constipation between 1993 and 2001; however, the Veteran and her husband have provided credible statements that her constipation was ongoing and that she used over-the-counter remedies such as Metamucil, enemas, and stool softeners.  

VA treatment records include complaints of ongoing constipation in March and October 2001.  On a March 2001 report of contact, a nurse noted the Veteran reported her constipation began in her teens and that she requested treatment for her current constipation.  In May 2003, the Veteran complained of intermittent pain around her lower abdominal scars and of "problems with constipation" for which she would treat with stool softeners and occasionally enemas.  In January 2007 she reported that her constipation increased the pain she felt in her abdominal scar.  In June 2007, she was assessed with chronic constipation, and possibly irritable bowel syndrome; however, she declined a colonoscopy.

The Veteran went to the emergency department of the Womack Army Medical Center in November 2006, due to abdominal pain.  She stated her home over-the-counter treatments were not remedying her constipation.  An undated treatment record, presumably from 2007, noted the Veteran's history of intermittent, chronic constipation.  She reported she had not had a bowel movement in three days, and x-rays revealed the need for a fecal disimpaction.  

In May 2007, the Veteran's husband provided a very detailed history of his observations of the Veteran's constipation.  He reported he was with her in 1983 when she was taken to the emergency room due to abdominal cramping, and found to be both constipated and pregnant with their first child.  He also described her continued struggle with constipation, the numerous trips to hospitals over the years for emergency treatment due to pain , and her continued efforts to manage her constipation at home.

Treatment records show a current diagnosis of chronic constipation and possible irritable bowel syndrome.  The Veteran's service treatment records clearly reflect the onset of this condition during active service.  There appears to be no need to obtain a medical opinion to relate the disability to active service, as the Veteran submitted her constipation claim the month she discharged from active service.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991) (a veteran "is entitled to service connection for a disease present in service unless the disease was noted in an examination report at the time of entrance into service or clear and unmistakable evidence shows that the veteran's disease pre-existed service and was not aggravated thereby.)  Here, the Board notes the RO's contention that the Veteran's condition started in her teens (as noted in the March 2001 report of contact); however, constipation was not noted upon entrance into service, and the report of contact from the nurse is not so clear and unmistakable as to rebut the presumption of soundness.  In every other instance recorded in the claims file, the Veteran has reported her constipation began in 1983.  For purposes of 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

Additionally, the Board finds that constipation is a condition that a lay person is competent to identify.  The Veteran's ability to diagnose her own on-going constipation provides a continuity of symptomatology (abdominal pain and a lack of bowel movements) from service to the present.

Resolving reasonable doubt in the veteran's favor, the Board views the evidence as supporting the Veteran's claim.  Accordingly, the Board finds that service connection for constipation is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for constipation is reopened.

Entitlement to service connection for constipation is granted.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


